                                                                          FILED
                 IN THE UNITED STATES DISTRICT COURT                        JAN O2 2020
                     FOR THE DISTRICT OF MONTANA
                                                                        Clerk, U.S Dii.trict Court
                           BILLINGS DIVISION                               District Of Montana
                                                                                 Missoula



 UNITED STATES OF AMERICA,                              CR 19-129-BLG-DLC

                      Plaintiff,

        vs.                                                   ORDER

 ROBERT LYLE GILL,

                      Defendant.


      The United States has filed an Unopposed Motion for Dismissal of

Forfeiture Proceedings. (Doc. 17). The United States does so because the firearm

at issue has already been administratively forfeited. (Id. at 2.) Finding good cause,


      IT IS ORDERED that the forfeiture action in the above-captioned case is

DISMISSED with prejudice.



      DATED this    2-A> day of January, 2020.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court



                                          1
